Daly, J.
This is an appeal by the defendant landowner1 from the trial court’s ruling that the defendant commission had acted illegally in approving his subdivision application. The defendant claims that the trial court erred (1) in applying an incorrect standard of review, (2) in concluding that the plaintiffs had an enforceable right of way across his land which should have been recognized by the commission, and (3) in depriving the defendant of his property rights without due process of law. We agree.
In February, 1982, the municipal planning commission (commission) of the city of Ansonia approved the defendant’s application to subdivide into 32 building lots property owned by him and located on Jewett Street. The plaintiffs,2 abutting landowners, claimed a *56right of way over a portion of the proposed subdivision, namely, a driveway leading from their home to Jewett Street.
After a title search revealed no easement of record authorizing the plaintiffs’ use of the driveway, the commission granted its approval of the subdivision. The plaintiffs appealed to the Superior Court claiming that the commission decision (1) constituted a wrongful taking of real property rights without due process of law, and (2) was in error in that the subdivision plan did not conform to the commission’s regulations. The trial court sustained the plaintiffs’ appeal and held that the commission’s action prevented them from using the driveway and was tantamount to a municipality condemning a right of way and taking it for a private purpose. In its memorandum of decision, the trial court stated: “The plaintiffs did have some right to use the driveway although how this right existed, whether by deed or prescription, was not clear.” The trial court refused to rule on the plaintiffs’ second claim since “it was not raised in the complaint or contained in the plaintiffs’ brief.” We agree with the trial court’s disposition of the second issue and note that “ ‘we are not “bound to consider a claim unless it was distinctly raised at the trial or arose subsequently to the trial.” ’ ” Robert S. Weiss & Co. v. Mullins, 196 Conn. 614, 617, 495 A.2d 1006 (1985); Practice Book § 4185 (formerly § 3063).
The standard for judicial review of administrative decisions made by local zoning authorities is “limited to a determination, principally on the record before the zoning board, whether the zoning board acted illegally, arbitrarily, or in abuse of the discretion vested in it. . . . [If] a zoning authority has stated the reasons for its actions, the reviewing court ought to examine the assigned grounds to determine whether they are reasonably supported by the record and pertinent to the *57considerations the authority was required to apply pursuant to the zoning regulations.” (Citations omitted.) Beit Havurah v. Zoning Board of Appeals, 177 Conn. 440, 444-45, 418 A.2d 82 (1979). These limitations clearly apply to a trial court’s review of a zoning board decision as well as to our own. “If it appears that the commission has reasonably and fairly exercised its honest judgment after a full hearing, the trial court must be cautious about disturbing the decision of the authority.” Raybestos-Manhattan, Inc. v. Planning & Zoning Commission, 186 Conn. 466, 469, 442 A.2d 65 (1982); see also Burnham v. Planning & Zoning Commission, 189 Conn. 261, 265, 455 A.2d 339 (1983). Thus, a trial court must uphold a commission decision unless it was illegal or arbitrary. Often, a court will add “or an abuse of discretion,” yet this has been defined by our Supreme Court as a manner of expression which “ ‘merely points to certain aspects in which the illegality may subsist because the conduct of the board would be in violation of the powers granted to and duties imposed upon it.’ ” Zenga v. Zebrowski, 170 Conn. 55, 58, 364 A.2d 213 (1975), quoting Jaffe v. State Department of Health, 135 Conn. 339, 353, 64 A.2d 330 (1949).
When reviewing a subdivision application, the function of a municipal planning commission is to approve or disapprove a proposed subdivision. This is an administrative function, neither legislative nor judicial. Forest Construction Co. v. Planning & Zoning Commission, 155 Conn. 669, 674, 236 A.2d 917 (1967). A municipal commission must approve a subdivision proposal if it conforms to the regulations adopted and promulgated by the commission. The proposal must be denied if it does not meet the requirements of the regulations. Westport v. Norwalk, 167 Conn. 151, 157-58, 355 A.2d 25 (1974). Because a commission is not a court of law, its authority is stringently limited. It can only apply its regulations to the proposals which appear before it. It cannot make law.
*58The Ansonia zoning regulations require that proposed subdivision plans show the “location and dimension of existing and proposed easements.” Regs., Ansonia Municipal Planning Commission, Article IV § 4 (4.6m) as amended August, 1979. An “easement” is defined in those same regulations as “an authorization by a property owner, for the use by another for a specified purpose, of any designated part of his property.” Id., Article II, § 5.2. The defendant denied granting authorization to the plaintiffs to use a driveway across his property. In addition, a title search conducted at the request of the commission did not disclose an easement as claimed by the plaintiffs. Thus, there was no “easement,” as that term is defined by the Ansonia regulations, for the defendant to include in his proposal. Therefore, the defendant fully complied with the zoning regulations, leaving the commission with no option other than to approve the proposed subdivision.
The commission does not have authority to determine whether the claimed right of way was a legally protected and enforceable prescriptive easement, since that conclusion can only be made by judicial authority in a quiet title action governed by General Statutes § 47-31. The plaintiffs have not followed the procedure available to them to establish title to their asserted prescriptive easement. The aforementioned statute places the burden of instituting that procedure on the party claiming the right of way.
The Ansonia regulations required the defendant to list all “easements” in his proposal. The plaintiffs have not taken the steps necessary to quiet title on their claimed easement. The defendant conformed with the regulations and “[t]he planning commission, acting in its administrative capacity . . . [had] no discretion or choice but to approve [the] subdivision [since] it conform[ed] to the regulations adopted for its guidance.” *59Forest Construction Co. v. Planning & Zoning Commission, supra, 674-75; Westport v. Norwalk, supra, 157-58.
The trial court’s conclusion that the plaintiffs had “some right to use the driveway” was beyond its proper scope of review. The commission properly limited its inquiry to whether the defendant’s subdivision proposal complied with the regulations. It was correct in not addressing the question of whether the plaintiffs had an easement. The trial court’s inquiry should have been limited to whether the commission properly applied the regulations to the subdivision proposal.
We have carefully examined the record before the agency and concluded that it supports the decision reached. The commission’s action in approving the defendant’s subdivision was not shown to be illegal or arbitrary.
There is error, the judgment is set aside and the case is remanded with direction to reinstate the ruling of the commission.
In this opinion, Hull, J., concurred.

 The defendant commission has not joined in this appeal. The word “defendant” as used in this opinion refers to the landowner, Arthur Randall, only.


 Conrad Gagnon, the coplaintiff, is the husband of the named plaintiff.